ON REHEARING
BOWEN W. SIMMONS, Retired Circuit Judge.
We omitted to point out clearly that Deputy Don Harrell testified that defendant Sarah Rolanda Kendrick made the statement (R. 48), “Well, there’s no use in going any further, it’s in the closet.” This evidence comports with the opening statement of the District Attorney. In view of such supportive testimony, there was no prejudice accruing to defendant from the opening statement, supra.
OPINION EXTENDED: APPLICATION OVERRULED.
All the Judges concur.